DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered. Claims 15 and 16 are newly added. Claims 1-16 are pending in this application.  Claims 6-10 are withdrawn. Claims 1-5 and 11-16 are currently under examination.   

Priority
This is US Application No. 16/870,017 filed on 05/08/2020 and claims benefit of US Provisional Application No. 62/845,443 filed on 05/09/2019.

Withdrawn Claim Rejections
The rejection of claims 1-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on page 3 of the Final Rejection mailed on 01/27/2022, is withdrawn in view of amended specification filed on 07/26/2022.
The rejection of claims 1-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3-7 of the Final Rejection mailed on 01/27/2022, is withdrawn in view of amended claim 1. Claims 2-5 depend from claim 1.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, insert the missing word “human” immediately before the recitation “subject” (lines 2 and 5) to be consistent with the preceding recitation “human subject” (line 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claim 1 recites "induces cell death in keloids in the subject”, which is not disclosed in the originally filed application. Applicant’s specification only supports in vitro assay "FIGS. 4A-D are fluorescent stained images showing assay results of a direct comparison between the actions of glycolytic versus HIF-1 inhibitors on keloid fibroblasts and normal fibroblasts… FIGS. 5A-B are fluorescent stained images showing assay results of a direct comparison between the actions of glycolytic versus HIF-1 inhibitors on keloid fibroblasts and normal fibroblasts… FIGS. 6A-B are fluorescent stained images showing assay results of a direct comparison between the actions of glycolytic versus HIF-1 inhibitors on keloid fibroblasts and normal fibroblasts… FIGS. 7 A-B are fluorescent stained images showing assay results of a direct comparison between the actions of glycolytic versus HIF-1 inhibitors on keloid fibroblasts and normal fibroblasts… FIGS. 8A-B are fluorescent stained images showing assay results of a direct comparison between the actions of glycolytic versus HIF-1 inhibitors on keloid fibroblasts and normal fibroblasts” (page 5/31, 11, para. 1-3; page 6/31, para. 1-3) “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)”. See MPEP § 2163.06 [R-11.2013][I].
To advance prosecution, the new matter is examined with the effective filing date of 07/26/2022 as filed. Claims 2-5 depend from claim 1.

Claim Rejections - 35 USC § 112
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 recite the limitation "the inhibitor" (line 1 of claims 15 and 16).  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the above recitation to “the HIF-1-inhibiting compound”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iliopoulos et al. (US 2012/0070369, published on March 22, 2012, hereinafter referred to as Iliopoulos ‘369).
With regard to structural limitations “a method comprising administering to a human subject having keloids (or contacting the keloids with) a therapeutically effective amount of a hypoxia-inducible factor-1 (HIF-1)-inhibiting compound (or PX-478; or in a composition further comprising at least one excipient or pharmaceutical carrier) that induces cell death in keloids” (claims 1-3, 11, and 12):
Iliopoulos ‘369 disclosed a method of treating an angiogenic disease or disorder in a subject in need thereof, including administering a HIF inhibitor to the subject or contacting a cell with a HIF inhibitor. The term "HIF inhibitor" refers to a compound, pharmaceutically acceptable salt, prodrug, or derivative thereof that inhibits the biological activity of HIF-1, HIF-2 and HIF-3. The term angiogenic disease also includes diseases characterized by excessive or abnormal stimulation of endothelial cells, including intestinal adhesions, atherosclerosis, scleroderma, and hypertrophic scars, i.e., keloids; or such diseases or disorders include solid tumors, tissues undergoing restenosis, diabetic retinopathy, vascular restenosis, hereditary hemorrhagic telangiectasis, post-operative adhesion formation, fibrosis, keloids, and rheumatoid arthritis. The HIF inhibitors can be provided in pharmaceutically acceptable compositions, comprising a therapeutically-effective amount of one or more HIF inhibitors, formulated together with one or more pharmaceutically acceptable carriers and/or diluents (pages 56/105 to 63/105, [0073, 0074, 0083, 0175, and 0185]; page 64/105, [0202]). Compounds that inhibit HIF activity were reported before (see Table 2), including PX-478, an inhibitor of hypoxia-inducible factor-1 alpha (pages 72/105 to 99/105, [0278 and 0654]). In reference to cancer or pathologies related to unregulated cell division and/or lack of programmed cell death, a therapeutically effective amount refers to that amount which has the effect of reducing the size of a tumor. HIF modulates the expression of genes including vascular endothelial growth factor (VEGF), erythopoietin, glucose transportes, glycolytic enzymes and tyrosine hydroxylase, whose products are critical to many aspects of tumor progression, including metabolic adaptation, apoptosis resistance, angiogenesis and metastasis (page 65/105, [0208]; page 57/105, [0079]).
 Thus, these teachings of Iliopoulos ‘369 anticipate Applicant’s claims 1-3, 11, 12, 15 and 16. The method meets all structural limitation of claimed method and would achieve the same intended results, including “induces cell death in keloids in the human subject”, “induces cell death in keloids”, and “ the HIF-1-inhibiting compound blocks the ability of HIF-1α to form a holoprotein”, required by claims 1, 11, 15, and 16.

Applicant’s Arguments/Remarks filed on 07/26/2022 have been fully considered. Applicant argued “Iliopoulos '369 refers to PX-478 in the context of an invitation to experiment to determine its mechanism of action. Iliopoulos '369 does not indicate PX-478 can be used to treat any particular disease… Iliopoulos '369 at page 12 provides almost two columns of different "angiogenic diseases"… None of the examples in Iliopoulos '369 utilizes a model illustrating an effect on keloids” (p. 8, para. 4 to 5; p. 9, para. 2).
In response, these arguments are found not persuasive because of the following reasons. The title of Table 2 specifically disclosed “Published HIF inhibitor compounds” and para. [0654] of Iliopoulos ‘369 disclosed specifically that PX-478 is an inhibitor of hypoxia-inducible factor-1 alpha. The list of angiogenic diseases or disorders did not change the fact that keloids are to be treated by the method of Iliopoulos '369, which was disclosed in multiple places, including para. [0175, 0185, 0304, and 0445] and claim 18. To overcome the 102 rejection here and 112(a), new matter, rejection above, Applicant may change the recitations “treating keloids in a human subject” and “wherein the therapeutically effective amount of the hypoxia-inducible factor-1 (HIF-1)-inhibiting compound induces cell death in keloids in the human subject” to “treating a human subject having keloids” and “the therapeutically effective amount is determined in an assay to induce cell death in keloids”, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iliopoulos et al. (US 2012/0070369, published on March 22, 2012, hereinafter referred to as Iliopoulos ‘369) in view of Li et al. (Biochemical and Biophysical Research Communications 496:641e647, 2018, hereinafter referred to as Li ‘2018). Claims 1-3, 11, 12, 15, and 16 are rejected here because they have been rejected by the primary reference under 102 above.
Iliopoulos ‘369 disclosed a method of treating an angiogenic disease or disorder in a subject in need thereof, including administering a HIF inhibitor to the subject or contacting a cell with a HIF inhibitor. The term "HIF inhibitor" refers to a compound, pharmaceutically acceptable salt, prodrug, or derivative thereof that inhibits the biological activity of HIF-1, HIF-2 and HIF-3. The term angiogenic disease also includes diseases characterized by excessive or abnormal stimulation of endothelial cells, including intestinal adhesions, atherosclerosis, scleroderma, and hypertrophic scars, i.e., keloids; or such diseases or disorders include solid tumors, tissues undergoing restenosis, diabetic retinopathy, vascular restenosis, hereditary hemorrhagic telangiectasis, post-operative adhesion formation, fibrosis, keloids, and rheumatoid arthritis. The HIF inhibitors can be provided in pharmaceutically acceptable compositions, comprising a therapeutically-effective amount of one or more HIF inhibitors, formulated together with one or more pharmaceutically acceptable carriers and/or diluents (pages 56/105 to 63/105, [0073, 0074, 0083, 0175, and 0185]; page 64/105, [0202]). Compounds that inhibit HIF activity were reported before (see Table 2), including PX-478, an inhibitor of hypoxia-inducible factor-1 alpha (pages 72/105 to 99/105, [0278 and 0654]). In reference to cancer or pathologies related to unregulated cell division and/or lack of programmed cell death, a therapeutically effective amount refers to that amount which has the effect of reducing the size of a tumor. HIF modulates the expression of genes including vascular endothelial growth factor (VEGF), erythopoietin, glucose transportes, glycolytic enzymes and tyrosine hydroxylase, whose products are critical to many aspects of tumor progression, including metabolic adaptation, apoptosis resistance, angiogenesis and metastasis (page 65/105, [0208]; page 57/105, [0079]).
 Iliopoulos ‘369 did not explicitly disclose the limitations “further comprising administering a glycolysis inhibitor (or 2-deoxyglucose)”, required by claims 4, 5, 13, and 14.
Li ‘2018 disclosed Keloids are tumor-like fibroproliferative cutaneous lesions. Keloid fibroblasts (KFs) underwent reprogramming of their metabolic phonotype from oxidative phosphorylation to aerobic glycolysis (Warburg effect) with augmented glycolysis and glycolytic capacity. The proliferation of KFs was suppressed in a dose-dependent and time-dependent manner after inhibition of glycolysis with 2-deoxy-glucose (2-DG) (page 641, Abstract).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the HIF-1 inhibitor as taught by Iliopoulos ‘369 with 2-deoxy-glucose in view of Li ‘2018 to suppress the growth of keloids. One would have been motivated to do so because (a) Iliopoulos ‘369 teaches that a HIF inhibitor, including PX-478 HIF-1α inhibitor, is administered to treat angiogenic disease, including hypertrophic scars, i.e., keloids. HIF modulates the expression of genes including glucose transports and glycolytic enzymes, and (b) Li ‘2018 teaches that Keloid fibroblasts (KFs) underwent reprogramming to aerobic glycolysis (Warburg effect) with augmented glycolysis and glycolytic capacity, and were suppressed in a dose-dependent and time-dependent manner after inhibition of glycolysis with 2-deoxy-glucose (2-DG), described above. Thus, one of skill in the art would have a reasonable expectation that by combining the HIF-1 inhibitor as taught by Iliopoulos ‘369 with 2-deoxy-glucose in view of Li ‘2018 to suppress the growth of keloids, one would achieve Applicant’s claims 1-5 and 11-16. “In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious)”. See MPEP § 2144.06 [R-08.2012] [I].

Applicant’s Arguments/Remarks filed on 07/26/2022 have been fully considered. Applicant argued “the rejection based on Iliopoulos '369 improperly picks and chooses different sections of Iliopoulos '369 without indicating why the skilled artisan would at once envision such a combination… Li' 2018 does not provide for the use an HIF-1 inhibitor for treating keloids… absent impermissible hindsight after having read, and having the benefit of, the instant application, a person or ordinary skill in the art would not have attempted to combine Iliopoulos '369 with Li' 2018” (p. 10, last para.; p. 11, para. 2).
In response, these arguments are found not persuasive because of the following reasons. Iliopoulos '369 disclosed specific method for treating keloids by HIF-1 inhibitors, as stated in the Examiner’s response under 102 above, which dismisses argued “improperly picks and chooses different sections of Iliopoulos '369”. In response to applicant's argument that “Li' 2018 does not provide for the use an HIF-1 inhibitor for treating keloids”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). To overcome the 103 rejection here as well as 102 and 112(a), new matter, rejections above, Applicant may change the recitations “treating keloids in a human subject” and “wherein the therapeutically effective amount of the hypoxia-inducible factor-1 (HIF-1)-inhibiting compound induces cell death in keloids in the human subject” to “treating a human subject having keloids” and “the therapeutically effective amount is determined in an assay to induce cell death in keloids”, respectively.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623